Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 2 recites a limitation of a field of view in solid angle as 0.0001 steradians. A hemisphere (2π steradians) is equal to 20,626.48 square degrees (NPL: The Square Degree as a Unit of Celestial Area, p. 202, Second and Third Paragraphs). The 0.0001 steradians limitation is equal to 0.328281 square degrees (calculated as 0.0001 x 20,626.48 / 2π). A two-dimensional (solid angle) field of view in square degrees has a horizontal field of view in degrees and a vertical field of view in degrees. The multiplication of the horizontal and vertical fields of view yields the two-dimensional field of view. The 0.328281 square degree two-dimensional field of view has a horizontal and a vertical fields of view, each is equal to 0.573 degrees (the square root of 0.328281 square degrees is 0.573 degrees). Therefore, a field of view comprises a total solid angle greater than 0.0001 steradians is interpreted as a 2-dimensional field of view that has a horizontal field of view greater than 0.573 degrees and a vertical field of view greater than 0.573 degrees.
Claim Objections
Claims 1 and 13 are objected to. Claim 1 recites comprising points within the reduced first selected reduced field of view (fourth line from the bottom of page 1). The word reduced is repeated, apparently a typographical error. The omission of the first appearance of the word reduced would rectify the typographical error, making the corrected phrase read comprising points within the first selected reduced field of view. For the purpose of examination, and until appropriate correction is made, the examiner construes the claim as having the corrected phrase.
Claim 13 recites a dwell time is altered for the second reduced field of view respect to the first reduced field of view (last two lines of the claim). The word with is omitted, apparently a typographical error. The addition of the word with (right before the phrase respect to) would rectify the typographical error, making the corrected phrase read a dwell time is altered for the second reduced field of view with respect to the first reduced field of view. For the purpose of examination, and until appropriate correction is made, the examiner construes the claim as having the corrected phrase.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 11-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Mersseman (US-10416292-B2) in view of Niclass (US-10324171-B2), Ohtomo (US-10088307-B2), and Chiabrando (NPL: ToF Sensors for 3D Imaging).


An optical imaging system (Fig 11, Lidar system 200) comprising:
an illumination subsystem (Fig 11; laser modulator 274, light emitter 278, Tx optics 280) comprising:
a continuous wave light source (Figs 11, 12C; light emitter 278, CW modulation signal 217, CW modulated optical signal 219),

a light modulator adapted to modulate the continuous wave light source (Fig 11, laser modulator 274);
an imaging subsystem (Fig 11, Rx optics 254, light detector 256, TIA 258, BPF 260) comprising:


a light demodulator (Figs 4, 11; demodulator includes mixers 262, 264; splitter/phase shifter 286; LPFs 266, 268; ADCs 270, 272), wherein the light demodulator is synchronous with the light modulator (Fig 11, local oscillator VCO 282 output is split by splitter 284 into signal 287 that controls modulation (via laser modulator 274) and ; and
(Figs 11, 12C; light emitter 278, CW modulation signal 217, CW modulated optical signal 219), 

Figs 11, 12C; light emitter 278, CW modulation signal 217, CW modulated optical signal 219) 





Mersseman does not teach:
a first beam director, comprising a total field of view, in turn comprising a plurality of reduced fields of view, and
a two-dimensional (2D) pixel-array light sensor comprising a time-of-flight output for each pixel,
a second beam director, comprising the total field of view,
a controller operatively connected to the first beam director, the second beam director, 
wherein the controller directs the first beam director and the second beam director to a first selected reduced fieldof view;
wherein modulated light from 
wherein reflected light from an object in the first selected reduced field of view passes through the second beam director to the pixel-array light sensor, where it is imaged at once, and then outputted as a three-dimensional point cloud comprising points within the first selected reduced field of view, comprising at least 300 points;
wherein changing from any first reduced field of view to any second selected, different, reduced field of view is at an arbitrary, dynamically selectable time;
wherein the controller sequences the first and second beam directors through an arbitrary, dynamically selectable sequence of reduced fields of view until the entire total field of view is imaged;
wherein the optical imaging system then outputs a three-dimensional point cloud comprising points within the total field of view.

Niclass teaches:
a two-dimensional (2D) pixel-array light sensor comprising a time-of-flight output for each pixel (Figs 1-3, 7:28-31, 41-45, 8:25-38; 2D detector array 28 comprises sensing elements (pixels) 44; each pixel 44 comprises (Fig 3) detection section (SPAD 56) and processing section (digital ,

Niclass is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems).
It would have been obvious before the effective filing date of the claimed invention to a Phosita (a person having ordinary skill in the art) to have modified the optical imaging system taught by Mersseman to include the two-dimensional detector array taught by Niclass. The Phosita would be motivated to apply that modification in order to improve the optical imaging system by adding the improved capability of producing a Z-depth map of an XY-scene as supported by the two-dimensional detector array taught by Niclass, over the capability of depth mapping using a single element detector. The Phosita would have a reasonable expectation of success in doing so.


a first beam director, comprising a total field of view, in turn comprising a plurality of reduced fields of view, and
a second beam director, comprising the total field ofview, and
a controller operatively connected to the first beam director, the second beam director, the 
wherein the controller directs the first beam director and the second beam director to a first selected reduced fieldof view;
wherein modulated light from the 
wherein reflected light from an object in the first selected reduced field of view passes through the second beam director to the pixel-array light sensor, where it is imaged at once, and then outputted as a three-dimensional point cloud comprising points within the first selected reduced field of view, comprising at least 300 points;
wherein changing from any first reduced field of view to any second selected, different, reduced field of view is at an arbitrary, dynamically selectable time;
wherein the controller sequences the first and second beam directors through an arbitrary, dynamically selectable sequence of reduced fields of view until the entire total field of view is imaged; 
wherein the optical imaging system then outputs a three-dimensional point cloud comprising points within the total field of view.

Ohtomo teaches:
a first beam director, comprising a total field of view, in turn comprising a plurality of reduced fields of view (Figs 1-3A, 7:66-67, 8:1-7, 9:40-67, 10:1-2, 11-8; deflecting unit 14 (comprising optical prisms 15a/15b) positioned perpendicular to projection optical axis 11, projecting lens 13; processing unit (PU) 8 concurrently instructs deflecting unit 14 to project light onto specific direction (first reduced FoV); 2D data and distance data are combined to form 3D image data of that reduced field of view; multiple 3D images (of different reduced FoVs) are acquired and fitted into wide-angle (total FoV) image like patchwork without leaving any part (reduced FoV) uncovered/unmeasured), and
a second beam director, comprising the total field of view (Figs 1-3A, 6:1-13, 8:17-23; deflecting unit 24 (comprising optical prisms 25a/25b) positioned perpendicular to receiving optical axis 21, receiving lens 23; rotation positions, rotating directions, and rotating speeds of deflecting unit 14 (projection) and deflecting unit 24 (receiving) are synchronously controlled so that they have same deflection angles at all times; matching (same) reduced FoVs and same full FoV), and
a controller operatively connected to the first beam director, the second beam director, the  (Figs 1-3A, 7:4-15, 8:24-32; processing unit 8 operatively connected to deflecting unit 8 (via motors 18a/18b operatively connected to prisms 15a/15b), to deflecting unit 14 (via motors 29a/29b operatively connected to prisms 25a/25b), to light emitting element 12 (via distance measuring unit 7), and to photo-detection element 22 (via distance measuring unit 7));
wherein the controller directs the first beam director and the second beam director to a first selected reduced fieldof view (Figs 1-3A, 7:16-26, 8:24-32, 9:40-44; processing unit (PU) 8 instructs deflecting unit 14 (via motors 18a/18b operatively connected to prisms 15a/15b) to project light onto ;
wherein modulated light from the  (Figs 1, 3AQ, 7:66-67, 8:1-7; light projecting unit 5, projection optical axis 11; light is emitted from light emitting element 12, turned to a parallel luminous flux (collimated) by the projecting lens 13, projected toward an object through the first optical axis deflecting unit 14 comprising first optical prisms 15a/15b (first beam director) to a direction as required (a volume of interest));
wherein reflected light from an object in the first selected reduced field of view passes through the second beam director to the pixel-array light sensor, where it is imaged at once, and then outputted as a three-dimensional point cloud comprising points within the first selected reduced field of view, comprising  (Figs 1, 3A, 7:4-9, 66-67, 8:1-12, 9:27-29, 40-67, 10:1-2, 11-8; light receiving unit 30, light ;
wherein changing from any first reduced field of view to any second selected, different, reduced field of view is at an arbitrary, dynamically selectable time (Figs 1-3A, 5:4-9, 6:28-33; by controlling rotating directions, rotating amounts, rotating speeds of optical prisms 15a/15b (first beam director) (25a/25b, second beam director), optical axis of emitted (received) light is projected (received) from projecting lens 13 (by receiving lens 23) in/from any arbitrary direction (arbitrary reduced FoV) that is changeable at any arbitrary (dynamically selectable) time);
wherein the controller sequences the first and second beam directors through an arbitrary, dynamically selectable sequence of reduced fields of view until the entire total field of view is imaged (Figs 1-3A, 5:4-9, 6:28-33, 9:25-29, 40-67, 10:1-2, 11-8; after 3D image data of first reduced FoV is ;
wherein the optical imaging system then outputs a three-dimensional point cloud comprising points within the total field of view (Figs 1-3A, 9:25-29, 40-67, 10:1-2, 11-8; processing unit (PU) 8 concurrently instructs deflecting unit 14 to project light onto specific direction (first reduced FoV), narrow-angle (reduced FoV) camera 36 to take 2D image of that reduced FoV, distance instrument 1 to determine distances to points within that reduced FoV; 2D data and distance data are combined to form 3D image data of that reduced field of view; multiple 3D images (of different reduced FoVs) are acquired and fitted into wide-angle (total FoV) image like patchwork without leaving any part (reduced FoV) uncovered/unmeasured; 3D data from all reduced FoVs are combined to form three-dimensional .

Ohtomo is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the optical imaging system taught by Mersseman, as modified in view of Niclass, to include the beam deflecting (directing, steering) means taught by Ohtomo. The Phosita would be motivated to apply that modification in order to improve the optical imaging system by adding the capability of flexible, well controllable, and easily adjustable beam deflecting means taught by Ohtomo. The Phosita would have a reasonable expectation of success in doing so.

Mersseman, as modified in view of Niclass and Ohtomo, does not teach:


Chiabrando teaches:
 ;

Chiabrando is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the optical imaging system taught by Mersseman, as modified in view of Niclass and Ohtomo, to include a reduced FoV sub-image having more than 300 pixels, as taught by Chiabrando, in the two-dimensional detector array taught by Mersseman, as modified in view of Niclass and Ohtomo. The Phosita would be motivated to apply that modification in order to improve the resolution of the reduced FoVs (sub-images) of the optical imaging system by having at least 300 pixels (points) in each reduced FoV (sub-image), and, furthermore, decrease the total number of reduced FoVs required to cover the total FoV (entire two-dimensional detector array) as supported by Chiabrando’s teachings. The Phosita would have a reasonable expectation of success in doing so.

Regarding claim 2, all elements of claim 1 have been addressed above.
Ohtomo further teaches wherein: each of the plurality of reduced fields of view comprises a total solid angle greater than 0.0001 steradians (Figs 1-2, 7:33-35; narrow-angle (reduced FoV) camera 36 has a field angle (FoV) narrower than the field angle of the wide-angle camera 35, for instance 5°; see claim interpretation section).

Regarding claim 6, all elements of claim 1 have been addressed above.
Ohtomo further teaches wherein: any one of the plurality of reduced fields of view may be unchanged for any time period, a dwell time, greater than zero (Figs 1- 3A, 5:4-9, 35-41; 6:28-33, 52-55, 8:5-7; motors 18a/18b, 29a/29b are pulse motors that rotate corresponding to a driving input value; as they rotate corresponding to a (first/second) driving input value (other than maximum); emitted/received light is deflected to a (first/second) direction as required and projected (first/second reduced FoV) by optical prisms 15a/15b, 25a/25b; by controlling rotating directions, rotating amounts, rotating speeds of optical prisms 15a/15b (25a/25b), optical axis of emitted (received) light is projected (received) to/from projecting lens 13 (receiving lens 23) in an arbitrary direction and at arbitrary time; time difference corresponding to difference between first/second driving input values is dwell time (delay/stay time) at first stop position, which is arbitrary, dynamically selectable, greater than predetermined minimum value (zero in this case); during dwell time, the reduced FoV remains unchanged (motors do not rotate during dwell time)).


Ohtomo further teaches wherein: a time delay from any first selected reduced field of view to any second selected reduced field of view in the plurality of reduced fields of view may be any arbitrary time greater than a pre-determined time period (Figs 1- 3A, 5:4-9, 35-41; 6:28-33, 52-55, 8:5-7; motors 18a, 18b, 29a, 29b are pulse motors that rotate corresponding to a driving input value; as they rotate corresponding to a (first/second) driving input value (other than maximum); emitted/received light is deflected to a (first/second) direction as required and projected (first/second reduced FoV) by optical prisms 15a/15b, 25a/25b; by controlling rotating directions, rotating amounts, rotating speeds of optical prisms 15a/15b (25a/25b), optical axis of emitted (received) light is projected (received) from projecting lens 13 (receiving lens 23) in an arbitrary direction and at any arbitrary time; time difference corresponding to difference between first/second driving input values is time delay between first/second stop positions, which is arbitrary, dynamically selectable, and can be set to be greater than predetermined minimum value).

Regarding claim 11, Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando teaches A method of optical ranging using the device of claim 1 (Ohtomo, Figs 1-2; three-dimensional camera 4 includes ranging instrument 1 and imaging device 2, which has a wide-angle (full FoV) comprising the steps:
pointing both the first and second beam directors at a first desired reduced field of view (Ohtomo, Figs 1-3A, 5:35-41; 6:52-55, 8:5-7; motors 18a/18b, 29a/29b are pulse motors that rotate corresponding to a driving input value; as they rotate corresponding to a (first) driving input value (other than maximum); emitted/received light is deflected to a (first) direction as required and projected (first reduced FoV) by optical prisms 15a/15b, 25a/25b);
illuminating the first desired reduced field of view (Ohtomo, Figs 1-3A, 5:35-41; 6:52-55, 8:5-7; motors 18a, 18b, 29a, 29b are pulse motors that rotate corresponding to a driving input value; as they rotate corresponding to a (first) driving input value (other than maximum); emitted light is deflected to a (first) direction as required and projected (first reduced FoV) by optical prisms 15a, 15b) with modulated continuous wave light (Mersseman, Figs 11, 12C; light emitter 278, CW modulation signal 217, CW modulated optical signal 219);
imaging at once, using the pixel-array light sensor (Niclass, Figs 1-2, 7:28-31, 41-45; 2D detector array 28 comprises sensing elements (pixels) 44), reflected light from objects in the first desired reduced field of view, and simultaneously detecting a distance for each pixel (Ohtomo, Figs 1-2, 7:53-57, 9:42-43; narrow-angle (reduced FoV) ;
generating a three-dimensional point cloud (Ohtomo, Fig 1, 9:25-29; three-dimensional point cloud data is acquired from rotation angles of motors 18a and 18b (relative position (x, y) obtained by processing unit 8 via projecting direction detecting unit 9), and corresponding distance measurement data (obtained by distance measuring unit 7)) with 300 or more points (Chiabrando, sub-image of 89 × 89 pixels (p. 10086), sub-image of 65 × 61 pixels (p. 10089); each of these sub-images (reduced FoVs) has more than 300 pixels with each corresponding to a point within the (reduced FoV) 3D point cloud).

Regarding claim 12, all elements of claim 11 have been addressed above.
Ohtomo further teaches comprising the additional step:
repeating steps (a) though (d) for additional reduced fields of view until the entire total field of view is imaged (Figs 1-3A, 7:66-67, 8:1-7, 9:40-67, 10:1-2, 12-18; when covering wide range (total FoV) is required, wide-angle (total FoV) image is acquired by wide-angle (total FoV) camera 35; narrow-angle image (reduced FoV) is acquired (one at a time) by narrow-angle (reduced FoV) camera 36; distance instrument 1 determines distances to points within same reduced FoV; 2D data and distance data are combined to form 3D image data of that reduced .

Regarding claim 13, Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, teaches The method of optical ranging using the device of claim 1 comprising the additional step:
repeating steps (a) through (d) for an arbitrary, second, different, desired reduced field of view (Ohtomo, Figs 1-3A, 7:66-67, 8:1-7, 9:40-67, 10:1-2, 12-18; when covering wide range (total FoV) is required, wide-angle (total FoV) image is acquired by wide-angle (total FoV) camera 35; narrow-angle image (reduced FoV) is acquired (one at a time) by narrow-angle (reduced FoV) camera 36; distance instrument 1 determines distances to points within same reduced FoV; 2D data and distance data are combined to form 3D image data of that reduced field of view; multiple 3D images (of different (second, third, etc.) reduced FoVs) are formed and fitted into wide-angle image like patchwork (contiguous/overlapping reduced FoVs) without leaving an unmeasured portion (until entire total field of view is imaged)),
wherein the modulation frequency is altered (Mersseman, Figs 6B, 11, 12B-D, 21, 10:44-50, 18:66-67; modulation frequency (VCO 282 1 to a second frequency f2; pseudo-random modulation frequency) and a dwell time is altered for the second reduced field of view with respect to the first reduced field of view (Chiabrando, pp. 10083-10084; integration time is the length of time that the pixels are allowed to collect light (dwell time); adjust integration time depending on the maximum amplitudes present in the current image).

Regarding claim 14, all elements of claim 11 have been addressed above.
Chiabrando further teaches comprising the additional step:
repeating steps (a) through (d) for the first desired reduced field of view, wherein the repeating is responsive to one or more attributes of an object in the first desired field of view (pp. 10081-10084; ToF sensor-based camera produces (for each pixel) point coordinates (x, y, z), amplitude/intensity/brightness data, confidence map of distance measurements (obtained using temporal variations (noise) of distance and amplitude measurements), and distance ambiguity information; pixels containing low quality (low confidence) measurements are rejected (and the process of taking an image (steps (a) through (d)) for the same reduced FoV is repeated); five frames (range/intensity images) acquired and averaged pixel by pixel in order .

Regarding claim 15, all elements of claim 1 have been addressed above.
Mersseman further teaches further comprising: a vehicle comprising the device of claim 1; wherein operation of the device of claim 1 assists in the operation of the vehicle (Figs 22, 23, 19:19-53; automobile 500, equipped with one or more LiDAR systems 200, 200A/B; electronic control units (ECU) 558A/B; detections generated by LiDAR system 500A/B are reported to ECU 558A/B, which processes detections and provide alerts via CAN bus 560).

Claims 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Mersseman in view of Niclass, Ohtomo, Chiabrando, and Maravilla (US-10419741-B2).

Regarding claim 3, all elements of claim 1 have been addressed above.
Mersseman in view of Niclass, Ohtomo, and Chiabrando, does not teach wherein: the total field of view comprises at least 2 and at most 40 reduced fields of views.
Maravilla teaches wherein: the total field of view comprises at least 2 and at most 40 reduced fields of views (Fig 9A, 10:49-50; wide-angle .

Maravilla is an analogous art to the claimed invention because it is from the same field of endeavor (optical-3D imaging systems).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the optical imaging system taught by Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, to adopt a reasonable range for the number (28 in this case) of sub-images (reduced FoVs) within the entire image (full FoV) as taught by Maravilla. The Phosita would be motivated to apply that modification in order not to degrade the performance of the optical imaging system in case the number of sub-images is unreasonably high, as supported by the Maravilla’s teachings. The Phosita would have a reasonable expectation of success in doing so.

Regarding claim 4, all elements of claim 1 have been addressed above.
Maravilla further teaches wherein: each reduced field of view is continuous (Fig 9A, 10:49-50; wide-angle (full FoV) image capture of scene 900; the image has 28 sub-images (reduced FoVs), arranged in seven rows (A-G) and four columns (1-4); each sub-image is continuous).


Maravilla further teaches wherein: the plurality of reduced fields of view are contiguous (Fig 9A, 10:49-50; wide-angle (full FoV) image capture of scene 900; the image has 28 sub-images (reduced FoVs), arranged in seven rows (A-G) and four columns (1-4); each sub-image is continuous; the 28 sub-images (reduced FoVs) are contiguous).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Mersseman in view of Niclass, Ohtomo, Chiabrando, and Saccomanno (US-6723975-B2).

All elements of claim 1 have been addressed above.
Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, does not teach wherein: the first beam director and the second beam director are free of any rotating macro-mechanical elements larger than one centimeter.
Saccomanno teaches wherein: the first beam director and the second beam director are free of any rotating macro-mechanical elements larger than one centimeter (1:22-26, 33-35; controlled moving mirror mounted on one or more rotating axes is used to repetitively deflect a laser beam; having a mirror no larger than 1 cm in diameter, enables the development of a compact light detecting and ranging (LIDAR) system).

It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the optical imaging system taught by Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, to include a compact beam deflector (size is less than 1 centimeter) as taught by Saccomanno. The Phosita would be motivated to apply that modification in order to make compact, and thus usable in more applications where compactness is required or desired, the optical imaging system taught by Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando. The Phosita would have a reasonable expectation of success in doing so.

Claims 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Mersseman in view of Niclass, Ohtomo, Chiabrando, and Ripingill (US-7834302-B2).

Regarding claim 9, all elements of claim 1 have been addressed above.
Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, does not teach wherein a maximum permissible exposure (MPE) of irradiated power, from the optical imaging system, to a human eye within the total field of view, does not exceed the limits set by ANSI Z136.1-1993, for 0.25 second.
Ripingill teaches wherein a maximum permissible exposure (MPE) of irradiated power, from the optical imaging system, to a human eye within the total field of view, does not exceed the limits set by ANSI Z136.1-1993, for 0.25 second (Table 1, 5:13-20, 9:1-2; exposure limits (maximum permissible exposure (MPE)) established by the ANSI Z136.1-1993 safety standard are provided in Table 1 as power density (W/cm2) level for an exposure duration of 0.25 second (data for 10 seconds is also included) as a function of wavelength).

Ripingill is an analogous art to the claimed invention because it is from the same field of endeavor (optical-laser systems). In addition, it is reasonably pertinent to the problem faced by the inventor (protecting against harmful levels of radiation).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the optical imaging system taught by Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, to include the well-established radiation exposure limits safety standard set by the American National Standards Institute (ANSI) and taught by Ripingill. The Phosita would be motivated to apply that modification in order to maximize protection against harmful levels of radiation. The Phosita would have a reasonable expectation of success in doing so.

Regarding claim 10, all elements of claim 1 have been addressed above.
Ripingill further teaches wherein: a maximum permissible exposure (MPE) of irradiated power, from the optical imaging system, to a human eye within the total field of view, does not exceed 2.5 x 10^-3 watts/cm^2 (Table 1; exposure limits (maximum permissible exposure (MPE)) established by the ANSI Z136.1-1993 safety standard are provided in Table 1 as power density (W/cm2) level for a exposure duration of 0.25 second (data for 10 seconds is also included) as a function of wavelength; each of the three rows (HeNe (CW), wavelength 0.633 µm; Krypton (CW), wavelength 0.647 µm; Argon (CW), wavelength 0.514 µm) has an MPE level of 2.5 x 10-3 watts/cm^2 for an exposure duration of 0.25 second).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-5249046-A, which teaches a three-dimensional range resolving imaging sensor. The sensor includes a transmitter for generating a light pulse, beam homogenizer and a pair of Fresnel-Risley prisms. This pulse is towards an object enveloped in a backscattering medium. A portion of the light pulse is reflected back towards the sensor. However, prior to detecting the return light pulse, a detector array is internally calibrated. This detector is a two- array. The collected 
US-6522395-B1, which teaches a three-dimensional imaging system that is fabricated on a single IC. The system includes a two-dimensional array of pixel light sensing detectors and dedicated electronics and associated processing circuitry, all preferably fabricated on a single IC using CMOS fabrication techniques. Each pixel in the array acquires delay time data and pulse brightness data simultaneously. Time-of-flight (ToF) is determined. A system processor determines distance from the system to the target object, from TOF and the velocity of light, and can translate TOF into commands to control electronic devices.
US-7336407-B1, which teaches a super-hemispherical scanner that includes a receiver, a pair of counter-rotating prisms, and a rotating mirror aligned with the prisms. The rotating mirror and the pair of counter-rotating prisms guide an observed optical signal in a field of regard greater than that which is achievable through the use of only the pair of counter-rotating prisms. The apparatus also includes a laser that generates an optical signal guided by the prisms and the mirror toward an object of interest in the field of regard.
WO-2009090771-A1, which teaches a laser interferometer that includes a reflecting mirror, and a laser interferometry section having a polarizing beam splitter and a bi-prism. The laser interferometry section has a deflecting section 
US-7575191-B2, which teaches a strap down SAL seeker that includes an optical system having an engineered diffuser for transforming a laser spot into a uniform distribution of optical energy with a predetermined shape. The predetermined shape is preferably a square "top hat" or uniform scatter pattern. The SAL seeker further includes a silicon quad detector, having a focal plane defined by at least two axes. The detector is operatively associated with the engineered diffuser, and it generates signals indicative of the position of the optical energy with respect to the focal plane of the detector.
US-7811182-B2, which teaches a method for a predicting golfer's performance, employing a CMOS imaging system that has the capability of producing a wide-angle image using the entire array and multiple narrow-angle images using multiple sub-arrays (regions of interest, ROIs) within the array, to track the ball for analysis.
US-7994465-B1, which teaches ToF and color sensing detector structures that detects optical energy of different wavelengths. The CMOS-implementable image sensors are suitable for three-dimensional applications that include range finders, image mapping, three-dimensional image capture, and capture of images with color perception. These detector structures can be operated at the more extreme gate voltages that are desirable for high performance.
US-8503046-B2, which teaches a scanning device that includes a two deflectors. The frame of the first deflector is arranged for rotation around an axis, and that of the second deflector is arranged for rotation around another axis. The method for scanning includes rotating the first frame around the first axis according to a first selected value, and rotating the second frame around the second axis according to a second selected value.
US-8982210-B2, which teaches a scanning imaging system that includes a vehicle body having an outer surface, a propulsion source, and an optical window secured to the outer surface and positioned on an optical axis for transmitting electromagnetic radiation received from a portion of an area of interest. The scanning imaging system includes two achromatic prism pairs having prisms with different materials that have different refractive properties both positioned on the optical axis. A camera fixed in location is optically coupled to form images from the electromagnetic radiation after being bent by the achromatic prism pairs. A motor including a controller independently rotates the first and second achromatic prism pairs about the optical axis for scanning within the area of interest.
US-9155675-B2, which teaches a portable robotic device (PRD). The PRD includes a 3-D imaging sensor that acquires corresponding intensity data frames and range data frames of the environment. An imaging processing module identifies a matched feature in the intensity data frames, obtains sets of 3-D coordinates representing the matched feature in the range data frames, and determines a pose change of the PRD based on the 3-D coordinates; and 
US-20160356890-A1, which teaches a method of imaging a scene that includes estimating multiple three-dimensional (3D) representations, each of which corresponds to a respective portion of the scene. Neighboring portions of the scene area are at least partially overlapping. Each 3D representation is estimated by illuminating the respective portion of the scene with a light burst including multiple light pulses, after which multiple point clouds are generated by detecting photons reflected or scattered from the respective portion of the scene using a focal plane array. The 3D representation is then estimated based on the multiple point clouds via coincidence processing. The method then generates a 3D image of the scene based on the multiple 3D representations.
US-9791555-B2, which teaches a head for directing radiated energy from a source to a coordinate in a field of view defined by an azimuth and elevation. An angled optical element rotates about a first axis and redirects the beam, changing the direction and extent as it is rotated. A reflecting surface extends at an angle to a second axis, receives the redirected beam and reflects it in a direction within the FoV. A rotator is positioned between the source and the angled element to support and independently rotate the angled element and the reflecting surface about the first and second axes without impeding the energy.
US-9939530-B2, which teaches a time of flight detector that includes an electromagnetic radiation emitter. A first optical element collimates the beam of radiation. A second optical element defines a narrow imaging field of view. An 
US-10048377-B2, which teaches a posture detecting device, which includes a tilt detecting unit rotatable and supported around a first axis and a second axis perpendicular to each other. Motors rotate each axis, and an arithmetic processing unit drives and controls the motors based according to control signals from encoders.
US-10215846-B2, which teaches a LIDAR system that includes a static monolithic LIDAR transceiver, a collimating optic, and a first rotatable wedge prism. The static monolithic LIDAR transceiver transmits a laser beam and receives reflected laser light from a target object. The collimating optic narrows the transmitted laser beam. A rotatable wedge prism steers the collimated laser beam in the direction of the target object based its position.
US-10302768-B2, which teaches a method for facilitating removal of multipath signal interference from light data. An illumination unit projects a high spatial-frequency pattern onto a target in such a way as to redistribute spectral energy to higher frequencies. A sensor unit acquires reflected light data reflected from the target. The reflected light data has an array of spatial domain information received from light reflected by the target. A processing unit processes the 
US-10365650-B2, which teaches systems and method for controlling an autonomous vehicle. The systems and methods obtain first and second time spaced point clouds based on three-dimensional position data, of a scene outside of the autonomous vehicle, from sensor of the autonomous vehicle. The systems and methods position align a static aspect of the scene in the first point cloud with a static aspect of the scene in the second point cloud to obtain position aligned first and second point clouds. The systems and methods determine, via a processor, a velocity of a moving object in the position aligned first and second point clouds. The systems and methods perform an autonomous vehicle control function using the velocity of the moving object.
US-10520307-B2, which teaches a surveying instrument that includes a measuring unit for performing a distance measurement by projecting a distance measuring light toward an object, an imaging unit for picking up an image including the object, an attitude detecting unit provided integrally with the imaging unit, and an arithmetic processing unit. The attitude detecting unit has tilt sensors for detecting a horizontal and a relative tilt angle detecting unit for detecting a tilt angle of with respect to the horizontal axis. The arithmetic processing unit calculates a tilting of the image with respect to the vertical axis and displays vertical lines in the image acquired by the image unit.
US-10684359-B2, which teaches a system for compensating for an angle difference between outgoing and incoming beams of a scanner in a long range 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to El-Sayed Eid whose telephone number is (408) 918-7657. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30 - 3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the examiner is (571) 273-0567.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call toll-free (800) 786-9199 (in USA or Canada) or (571) 272-1000.


/E.E./Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645